Opinion issued April 14, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00896-CR
———————————
BRANDON
JOSEPH BERGERON, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 351st District Court
Harris County, Texas

Trial Court Case No. 1274438
 

 
MEMORANDUM OPINION
Appellant Brandon
Joseph Bergeron filed a notice of appeal but later filed a motion to dismiss[1] and several letters with
this Court indicating that he had filed the appeal by mistake and did not wish
to pursue it. We therefore dismiss this appeal pursuant to Rule 42.2. Tex. R. App. P. 42.2(a).
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
Do
not publish. Tex. R. App. P. 47.4.
 
 




[1]
          Although appellant’s motion to
dismiss is not titled, its substance makes clear that the appellant seeks
dismissal of his appeal, and the motion was signed and filed with the Court as
required by rule 42.2(a).